
	
		I
		112th CONGRESS
		2d Session
		H. R. 6510
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Deutch (for
			 himself, Ms. Castor of Florida, and
			 Mr. Andrews) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To require holders of Federal student loans and private
		  education loans to apply prepayment amounts toward loans with the highest rates
		  of interest.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Prepayment
			 Standardization Act.
		2.Application of
			 prepayment amountsSection
			 455(d) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)) is amended by
			 adding at the end the following new paragraph:
			
				(6)Application of
				prepayment amounts
					(A)In
				generalNotwithstanding any
				other provision of this subsection or any other provision of law, with respect
				to private education loans or loans under this part or part B made to a
				borrower, which are held by the same holder and which have different applicable
				rates of interest, the holder of such loans shall apply the borrower’s
				prepayment amount for such loans, first toward any fees due on such loans
				(including any late charges accrued or collection costs), and then, except if
				otherwise requested by the borrower, toward the outstanding balance of interest
				and principal due on the loan with the highest applicable rate of interest
				among such loans.
					(B)Income-based
				repaymentSubparagraph (A)
				shall not apply to an income-based repayment plan under section 493C.
					(C)DefinitionThe
				term private education loan has the meaning given the term in
				section 140 of the Truth in Lending
				Act.
					.
		3.Contract
			 requirementSection 456(a)(2)
			 of the Higher Education Act of 1965 (20 U.S.C. 1087f(a)(2)) is amended by
			 inserting before the period at the end of the first sentence the following:
			 , including the requirement with respect to the application of
			 prepayment amounts under section 455(d)(6).
		
